


 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
This Third Amendment to Credit Agreement (the “Amendment”) is made as of March
21, 2008, by and among TORTOISE CAPITAL RESOURCES CORPORATION, a Maryland
corporation (the “Borrower”); U.S. BANK NATIONAL ASSOCIATION, a national banking
association, FIRST NATIONAL BANK OF KANSAS, a Kansas bank and BANK OF OKLAHOMA,
N.A., a national banking association (each a “Bank” and, collectively, the
“Banks”); U.S. BANK NATIONAL ASSOCIATION, a national banking association, as the
lender for Swingline Loans (in such capacity, the “Swingline Lender”); U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as agent for the Banks
hereunder (in such capacity, the “Agent”); and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as lead arranger hereunder (in such capacity, the
“Lead Arranger”).  Capitalized terms used and not defined in this Amendment have
the meanings given to them in the Credit Agreement referred to below.
 
Preliminary Statements
 
(a)           The Banks and the Borrower are parties to a Credit Agreement,
dated as of April 25, 2007, as amended by the First Amendment to Credit
Agreement, dated as of July 18, 2007, as further amended by the Second Amendment
to Credit Agreement, dated as of September 28, 2007 (as so amended, the “Credit
Agreement”).
 
(b)           The Borrower has requested that the term of the Credit Agreement
be extended for 364 days.
 
(c)           The Banks are willing to agree to the foregoing request, subject,
however, to the terms, conditions and agreements set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Banks and the Borrower agree as follows:
 
1.           Modification to Section 1.1 Definitions.  The following definition,
as set out in Section 1.1 of the Credit Agreement, is hereby deleted in its
entirety and is hereby replaced with the following:
 
“Borrowing Base” means, at any date, 30% of the amount, after giving effect to
any requested Loan on such date, of (i) the total value of the Borrower’s
assets, minus (ii) all liabilities and indebtedness not represented by “senior
securities” (as such term is used in the 1940 Act), minus (iii) all other
securities and investments not included in the Securities Account.
 
“Termination Date” means March 20, 2009; provided, however, if such day is not a
Business Day, the Termination Date shall be the immediately preceding Business
Day.
 
2.           Modification to Section 2.2(a).  The reference to “$20,000,000” in
Section 2.2(a) of the Credit Agreement is hereby deleted and is hereby replaced
with “$10,000,000.”  Additionally, the reference to “$40,000,000” in Section
2.2(a) of the Credit Agreement is hereby deleted and is hereby replaced with
“$50,000,000.”
 
3.           Modification to Section 2.3(a).  The reference to “Sections 7(e)”
in Section 2.3(a) of the Credit Agreement is hereby deleted and is hereby
replaced with “Section 7.1(e).”
 
4.           Modification to Section 3.1(d).  Section 3.1(d) of the Credit
Agreement is hereby deleted in its entirety and is hereby replaced with the
following:
 
(d)           Unused Line Fee.  The Borrower shall pay to the Agent (to be
allocated by the Agent to the Banks in accordance with their respective Pro-Rata
Shares), on the first day of each fiscal quarter, for the immediately preceding
fiscal quarter, an unused line fee (the “Unused Line Fee”) at a rate per annum
equal to 0.375% (calculated on a daily basis, computed on the basis of a 360-day
year for the actual number of days elapsed (or if the Agent so elects, on the
basis of twelve 30-day months for the actual number of days elapsed)) for such
preceding fiscal quarter of the difference between (a) the Banks’ total credit
facility commitments under this Agreement (including any increase of such
commitments pursuant to Section 2.2 above), and (b) the average outstanding
principal balance at the end of each day for such preceding fiscal quarter.
 
5.           Modification to Section 6.1(b)(3).  Section 6.1(b)(3) of the Credit
Agreement is hereby deleted in its entirety and is hereby replaced with the
following:
 
 
(3)
Borrowing Base Certificate.  So long as any Loan remains unpaid, and no later
than the first (1st) Business Day of each calendar month, a Borrowing Base
Certificate for the immediately preceding calendar month;

 
6.           Addition to Section 6.1.  The following covenant is hereby added to
Section 6.1 of the Credit Agreement:
 
(m)           Liquidity.  The Borrower, at all times, shall cause not less than
$7,500,000 in cash, cash equivalents or unrestricted investments of publicly
traded companies to be held in the Securities Account; provided, however, in the
event that the total principal amount in which the Borrower may borrow under
this credit facility, as described in Section 2.1 of this Agreement, is
increased to the maximum principal amount in which the Borrower may borrow under
this credit facility, as described in Section 2.2(a) of this Agreement, the
Borrower, at all times, shall cause not less than $10,000,000 in cash, cash
equivalents, or unrestricted investments of publicly traded companies to be held
in the Securities Account.
 
7.           Modification to Exhibit A.  Exhibit A as attached to the Credit
Agreement is deleted and is hereby replaced with Exhibit A attached to this
Amendment.
 
8.           Modification to Exhibit D.  Exhibit D as attached to the Credit
Agreement is deleted and is hereby replaced with Exhibit D attached to this
Amendment.
 
9.           Reaffirmation of Credit Documents.  The Borrower reaffirms its
obligations under the Credit Agreement, as amended hereby, and the other Credit
Documents to which it is a party or by which it is bound, and represents,
warrants and covenants to the Agent and the Banks, as a material inducement to
the Agent and the Banks to enter into this Amendment, that (a) the Borrower has
no and in any event waives any, defense, claim or right of setoff with respect
to its obligations under, or in any other way relating to, the Credit Agreement,
as amended hereby, or any of the other Credit Documents to which it is a party,
or the Agent’s or any Bank’s actions or inactions in respect of any of the
foregoing, and (b) all representations and warranties made by or on behalf of
the Borrower in the Credit Agreement and the other Credit Documents are true and
complete on the date hereof as if made on the date hereof.
 
10.           Conditions Precedent to Amendment.  Except to the extent waived in
a writing signed by the Agent and delivered to the Borrower, the Agent and the
Banks shall have no duties under this Amendment until the Agent shall have
received fully executed originals of each of the following, each in form and
substance satisfactory to the Agent:
 
(a)
Amendment.  This Amendment;

 
(b)
Secretary’s Certificate.  A certificate from the Secretary or Assistant
Secretary of the Borrower certifying to the Agent that, among other things, (i)
attached thereto as an exhibit is a true and correct copy of the resolutions of
the board of directors of the Borrower authorizing the Borrower to enter into
the transactions described in this Amendment and the execution, delivery and
performance by the Borrower of such Credit Documents, (ii) the articles of
incorporation and by-laws of the Borrower as delivered to the Agent pursuant to
the Secretary’s Certificate dated April 25, 2007 from the Borrower’s secretary
remain in full force and effect and have not been amended or otherwise modified
or revoked, and (iii) attached thereto as exhibits are certificates of good
standing, each of recent date, from the Secretary of State of Maryland and the
Secretary of State of Kansas, certifying the good standing and authority of the
Borrower in such states as of such dates; and

 
(c)
Other Documents.  Such other documents as the Agent may reasonably request to
further implement the provisions of this Amendment or the transactions
contemplated hereby.

 
11.           No Other Amendments; No Waiver of Default.  Except as amended
hereby, the Credit Agreement and the other Credit Documents shall remain in full
force and effect and be binding on the parties in accordance with their
respective terms.  By entering into this Amendment, neither the Agent nor any
Bank is waiving any Default or Event of Default which may exist on the date
hereof.
 
12.           Expenses.  The Borrower agrees to pay and reimburse the Agent
and/or the Banks for all out-of-pocket costs and expenses incurred in connection
with the negotiation, preparation, execution, delivery, operation, enforcement
and administration of this Amendment, including the reasonable fees and expenses
of counsel to the Agent and/or the Banks.
 
13.           Affirmation of Security Interest.  The Borrower hereby confirms
and agrees that any and all liens, security interests and other security or
Collateral now or hereafter held by the Agent and/or the Banks as security for
payment and performance of the Notes and the Obligations are renewed hereby and
carried forth to secure payment and performance of the Notes and the
Obligations.  The Credit Documents are and remain legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their
respective terms.
 
14.           Counterparts; Fax Signatures.  This Amendment and any documents
contemplated hereby may be executed in one or more counterparts and by different
parties thereto, all of which counterparts, when taken together, shall
constitute but one agreement.  This Amendment and any documents contemplated
hereby may be executed and delivered by facsimile or other electronic
transmission and any such execution or delivery shall be fully effective as if
executed and delivered in person.
 
15.           Governing Law.  This Amendment shall be governed by the same law
that governs the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 


--------------------------------------------------------------------------------



K.S.A. §16-118 Required Notice.  This statement is provided pursuant to K.S.A.
§16-118:  “THIS AMENDMENT TO CREDIT AGREEMENT IS A FINAL EXPRESSION OF THE BANKS
(AS CREDITORS) AND THE BORROWER (AS DEBTOR) AND SUCH WRITTEN AMENDMENT TO CREDIT
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL CREDIT AGREEMENT
OR OF A CONTEMPORANEOUS ORAL AMENDMENT TO CREDIT AGREEMENT BETWEEN THE BANKS AND
THE BORROWER.”  THE FOLLOWING SPACE CONTAINS ANY NON-STANDARD TERMS, INCLUDING
THE REDUCTION TO WRITING OF ANY PREVIOUS ORAL AMENDMENT TO CREDIT AGREEMENT:
 


 
NONE.
 
The creditors and debtor, by their respective initials or signatures below,
confirm that no unwritten amendment to credit agreement exists between the
parties:
 
Creditor:  CSH 
 
Creditor:     TJB                                           
 
Creditor:     WMR                                           
 
Debtor:        TM                                           
 
[signature page to follow]


 

      
              
      
        
      
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 


 
TORTOISE CAPITAL RESOURCES CORPORATION,

 
the Borrower





By:  /s/ Terry
Matlack                                                                           
       Name:  Terry Matlack
       Title:    CFO




U.S. BANK NATIONAL ASSOCIATION,
as Agent and as a Bank




By: /s/ Colleen S. Hayes
      Name: Colleen S. Hayes
      Title: Assistant Vice President




FIRST NATIONAL BANK OF KANSAS,
as a Bank




By: /s/ Thomas J.
Butkus                                                                           
       Name:  Thomas J. Butkus
       Title:    Vice President




BANK OF OKLAHOMA, N.A.,
as a Bank




By: /s/ W. Mack
Renner                                                                           
       Name:  W. Mack Renner
       Title:    Vice President



      
              
      
        
      
    


--------------------------------------------------------------------------------



EXHIBIT A
 
(Banks and Commitments)
 


 
 
Bank
Revolving Credit Loan Commitment Amount**
Swingline Loan Commitment Amount*
Bank’s Total Commitment Amount**
Bank’s Pro-Rata Percentage**
U.S. Bank
National Association
$25,000,000
$3,000,000
$25,000,000
0.625000000000
First National Bank of Kansas
$10,000,000
0
$10,000,000
0.250000000000
Bank of Oklahoma, N.A.
$5,000,000
0
$5,000,000
0.125000000000
        TOTALS:
$40,000,000
$3,000,000
$40,000,000
1.000000000000



 
*
As more particularly described in the Agreement, the Swingline Loan Commitment
is a subcommitment under the Revolving Credit Loan Commitments.  Accordingly,
extensions of credit under the Swingline Loan Commitment act to reduce, on a
dollar-for-dollar basis, the amount of credit otherwise available under the
Revolving Credit Loan Commitments.

 


 

      
        Third Amendment to Credit Agreement – Exhibit A      
    


--------------------------------------------------------------------------------



EXHIBIT D
 
[Form of Borrowing Base Certificate]
 
BORROWING BASE CERTIFICATE
 
This Borrowing Base Certificate (“Certificate”) is delivered pursuant to Section
__________ of the Credit Agreement (the “Credit Agreement”), dated as of April
25, 2007, among Tortoise Capital Resources Corporation, a Maryland corporation
(the “Borrower”); certain lenders (the “Banks”); U.S. Bank National Association,
a national banking association, as the lender for Swingline Loans (in such
capacity, the “Swingline Lender”); and U.S. Bank National Association, a
national banking association, as agent for the Banks hereunder (in such
capacity, the “Agent”); and as lead arranger hereunder (in such capacity, the
“Lead Arranger”).  Capitalized terms used and not defined in this Certificate
have the meanings given to them in the Credit Agreement.
 
The undersigned hereby certifies that he or she is an authorized signor of the
Borrower and, as such, is authorized to execute and deliver this Certificate on
behalf of the Borrower and, certifies to the Agent that:
 
1.  Borrowing Base Calculation.  The Borrowing Base for the Borrower, as of
________ __, 20__, is as follows:
 

 
A.
After giving effect to any Requested Advance, total value of assets minus all
liabilities and indebtedness not represented by “senior securities” (as such
term is used in the 1940 Act) (the Borrower’s “Total Asset Value”) minus all
other securities and investments not included in the Securities Account.
 
$______________________
 
B.
30% of Total Asset Value
(the “Borrowing Base”)
 
 
$______________________



2.  Calculation of Borrowing Base Availability.  The Borrower’s Borrowing Base
Availability, as of __________ __, 20__, is as follows:



 
A.
Revolving Credit Loan Commitments
 
$______________________
 
B.
Current Outstanding Balances on Revolving
Credit Loans and Swingline Loans
 
 
$______________________
 
C.
Current Outstanding Balances on other
“senior securities representing indebtedness”
(as such term is used in the 1940 Act), if any
 
 
$______________________
 
D.
Borrowing Base Availability
(lesser of (i) line 1B minus line 2B and line 2C or
(ii) line 2A minus line 2B)
 
 
$______________________
 
E.
Requested Advance (if any)
 
$______________________



3.  Compliance with 1940 Act.  As of ______________, 20__, the Borrower is in
material compliance with the 1940 Act, including but not limited to, all
leverage regulations specified in the 1940 Act.  As of the date hereof, the
Borrower’s applicable “Asset Coverage,” determined as required by Section
18(f)(1) of the 1940 Act, for the following is:
 


(i)    Senior Securities Representing                         _________________%
Indebtedness (as used in the 1940 Act)


(ii)   Senior Securities (as used in the 1940
Act)                                  _________________%
that are Stock


4.  Reliance.  This Certificate is delivered to the Agent for its benefit and
the benefit of the Banks, the Swingline Lender and the Lead Arranger and may be
conclusively relied upon by all such Persons.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate on behalf of
the Borrower as of the date first above written.
 


TORTOISE CAPITAL RESOURCES CORPORATION






By: ________________________________
       Name:
       Title:


 


Third Amendment to Credit Agreement – Exhibit D





 



 